

MLA No. RI1304




MASTER LOAN AGREEMENT




THIS MASTER LOAN AGREEMENT is entered into as of         July 29            ,
2014, between AGSTAR FINANCIAL SERVICES, FLCA (the “Lead Lender”) and HERON LAKE
BIOENERGY, LLC, Heron Lake, Minnesota (the “Company”).


BACKGROUND


From time to time Lead Lender may make loans to the Company. In order to reduce
the amount of paperwork associated therewith, Lead Lender and the Company would
like to enter into a master loan agreement. For that reason, and in
consideration of Lead Lender making one or more loans to the Company, Lead
Lender and the Company agrees as follows:


SECTION 1.    Supplements. In the event the Company desires to borrow from Lead
Lender and Lead Lender is willing to lend to the Company, or in the event Lead
Lender and the Company desire to consolidate any existing loans hereunder, the
parties will enter into a Supplement to this agreement (a “Supplement”). Each
Supplement will set forth the amount of the loan, the purpose of the loan, the
interest rate or rate options applicable to that loan, the repayment terms of
the loan, and any other terms and conditions applicable to that particular loan.
Each loan will be governed by the terms and conditions contained in this
agreement and in the Supplement relating to the loan.[MAP_MRESTATE02]


SECTION 2.    Sale of Participation Interests and Appointment of Administrative
Agent. The Company acknowledges that concurrent with the execution of this
Master Loan Agreement and related Supplements, Lead Lender is selling a
participation interest in this Master Loan Agreement and Supplements to CoBank,
FCB, an affiliate of CoBank, ACB. Pursuant to an Administrative Agency Agreement
and Intercreditor Agreement dated of even date herewith (“Agency Agreement”),
Lead Lender has appointed CoBank, ACB (“CoBank”) to act as Administrative Agent
(“Agent”) to act in place of Lead Lender hereunder and under the Supplements and
any security documents to be executed thereunder. All funds to be advanced
hereunder shall be made by Agent, all repayments by the Company hereunder shall
be made to Agent, and all notices to be made to Lead Lender hereunder shall be
made to Agent. Agent shall be solely responsible for the administration of this
agreement, the Supplements and the security documents to be executed by the
Company thereunder and the enforcement of all rights and remedies of Lead Lender
hereunder and thereunder. The Company acknowledges the appointment of Agent and
consents to such appointment.


SECTION 3.    Availability. Loans will be made available on any day on which
Agent and the Federal Reserve Banks are open for business upon the telephonic or
written request of the Company. Requests for loans must be received no later
than 12:00 Noon Company’s local time on the date the loan is desired. Loans will
be made available by wire transfer of immediately available funds to such
account or accounts as may be authorized by the Company. The Company shall
furnish to Agent a duly completed and executed copy of any wire and telephone
transfer forms, and Agent shall be entitled to rely on (and shall incur no
liability to the Company in acting on) any request or direction furnished in
accordance with the terms thereof.    




--------------------------------------------------------------------------------

Master Loan Agreement RI1304                                    -2-
HERON LAKE BIOENERGY, LLC
Heron Lake, Minnesota





SECTION 4.    Repayment. The Company's obligation to repay each loan shall be
evidenced by the promissory note set forth in the Supplement relating to that
loan or by such replacement note as Agent shall require. Agent shall maintain a
record of all loans, the interest accrued thereon, and all payments made with
respect thereto, and such record shall, absent proof of manifest error, be
conclusive evidence of the outstanding principal and interest on the loans. All
payments shall be made by wire transfer of immediately available funds, by
check, or by automated clearing house or other similar cash handling processes
as specified by separate agreement between the Company and Agent. Wire transfers
shall be made to ABA No. 307088754 for advice to and credit of CoBank (or to
such other account as Agent may direct by notice). The Company shall give Agent
telephonic notice no later than 12:00 Noon Company’s local time of its intent to
pay by wire and funds received after 3:00 p.m. Company’s local time shall be
credited on the next business day. Checks shall be mailed to CoBank, Department
167, Denver, Colorado 80291‑0167 (or to such other place as Agent may direct by
notice). Credit for payment by check will not be given until the later of: (A)
the day on which Agent receives immediately available funds; or (B) the next
business day after receipt of the check.


SECTION 5.    Capitalization.


(A) CoBank Equity. The Company agrees to acquire equity in CoBank in such
amounts and at such times as CoBank may from time to time require in accordance
with its Bylaws and Capital Plan (as each may be amended from time to time),
except that the maximum amount of equity that the Company may be required to
purchase in connection with a loan may not exceed the maximum amount permitted
by the Bylaws at the time the Supplement relating to such loan is entered into
or such loan is renewed or refinanced by CoBank. The rights and obligations of
the parties with respect to such equity and any patronage or other distributions
made by CoBank shall be governed by CoBank’s Bylaws and Capital Plan (as each
may be amended from time to time).


(B) Lead Lender Equity.


(1)     Association Membership: The Company agrees to purchase and maintain
stock or participation certificates in Lead Lender or Lead Lender’s parent
association, as applicable, in amounts as may be required from time to time
under the Capital Plan adopted by the Board of Directors of Lead Lender or Lead
Lender's parent association, pursuant to applicable Bylaws.


(2) Voting Stockholder: Steve Christensen, CEO is authorized by the Company to
exercise any voting rights in Lead Lender or Lead Lender's parent association,
subject to applicable Bylaws, and to receive effective interest rate
disclosures, unless otherwise agreed in writing between the parties.


SECTION 6.    Security. The Company’s obligations under this agreement, all
Supplements (whenever executed), and all instruments and documents relating to
any Hedging Transaction (as defined below), and all instruments and documents
contemplated hereby or thereby, shall be secured by a statutory first lien on
all equity which the Company may now own or hereafter acquire in CoBank and/or
Lead Lender (including Lead Lender’s parent company, as applicable). In
addition, the Company's obligations under each Supplement (whenever executed),
this agreement and all agreements or




--------------------------------------------------------------------------------

Master Loan Agreement RI1304                                    -3-
HERON LAKE BIOENERGY, LLC
Heron Lake, Minnesota





documents relating to any Hedging Transaction (as defined below) shall be
secured by a first lien (subject only to exceptions approved in writing by
Agent) pursuant to all security agreements, mortgages, and deeds of trust
executed by the Company in favor of Agent, on behalf of Lead Lender and CoBank,
whether now existing or hereafter entered into. As additional security for those
obligations, the Company agrees to grant to Agent, on behalf of Lead Lender and
CoBank, by means of such instruments and documents as Agent shall require, a
first priority lien on: (A) such of its other assets, whether now existing or
hereafter acquired, as Agent may from time to time require; and (B) all realty
which the Company may from time to time acquire after the date hereof. Lead
Lender may at its discretion assign collateral to the Agent under the Agency
Agreement.


“Hedging Transaction” shall mean any interest rate swap, hedge, cap, collar or
similar agreement or arrangement entered into between the Company and CoBank,
designed to protect the Company against fluctuations in interest rates.


SECTION 7.    Conditions Precedent.


(A)    Conditions to Initial Supplement. Lead Lender’s obligation to extend
credit under the initial Supplement hereto is subject to the conditions
precedent that Agent receive, in form and content satisfactory to Agent, each of
the following:


(1)    This Agreement, Etc. A duly executed copy of this agreement and all
instruments and documents contemplated hereby.


(2)    Guaranty and Related Documents. (a) Guarantee of payment from HLBE
Pipeline Company, LLC (the "Guarantor");[MAP_AND8] (b) such certified board
resolutions, evidence of incumbency, and other evidence as Agent may require
that the guarantee and all instruments and documents executed in connection
therewith have been duly authorized and executed; and (c) Security Agreements
granting to Lead Lender a first lien on all personal property of the Guarantor,
whether now existing or hereafter acquired.


(3)    Proof of Insurance. A certificate of insurance listing CoBank, as Agent
for the Lead Lender and CoBank, as mortgagee and lender loss payee under the
insurance policies required to be maintained by the Company pursuant hereto.


(4)    Security Agreement. A security agreement granting to Agent, on behalf of
Lead Lender and CoBank, a first lien (subject only to exceptions approved in
writing by Agent) on all personal property of the Company[MAP_EXCEPT3], whether
now owned or hereafter acquired.


(5)    Mortgage. An executed mortgage to Agent, on behalf of Lead Lender and
CoBank in the face amount of $28,000,000.00 ("Mortgage") on the Company's
property located in Jackson County, Minnesota (the "Company Property").


(6)    Title Commitment. A commitment from a title insurance company acceptable
to Agent to issue an ALTA lender’s policy of title insurance in the face amount
of $28,000,000.00 insuring




--------------------------------------------------------------------------------

Master Loan Agreement RI1304                                    -4-
HERON LAKE BIOENERGY, LLC
Heron Lake, Minnesota





the Mortgage to Lead Lender as a first priority lien on the Company Property
(the "Title Policy"), subject only to exceptions approved in writing by Agent.
The Company agrees to pay the cost of such commitment.


(7)    Appraisal. An appraisal of the Company Property by a licensed,
independent appraiser that reflects a minimum asset valuation of $48,000,000.00.


An appraisal on the Company’s real property, plant and equipment, in form and
content acceptable to Lead Lender and Agent. Provided further, the aggregate of
all term loan commitments provided by Agent secured by the appraised real
property, plant and equipment and, in the case of term loan supplements with
expired commitments, the outstanding balances thereunder, will not exceed 65% of
the appraised value (as adjusted by Agent in its sole discretion following
review of the appraisal and consultation with the Company) of the Company’s real
property, plant and equipment.
(8)    Flood Insurance. Receipt of flood zone determinations on all real
property security and evidence of flood insurance if required by a Standard
Flood Hazard Determination.


(9)    Risk Management Policy. A duly executed copy of the Risk Management
Policy.


(10)    Payoff Letter. Evidence of payment by letter or other evidence
satisfactory to Agent that the Company’s existing obligations to AgStar
Financial Services, PCA have been or will be paid in full and that all
collateral securing said obligations has been released.


(11)    Environmental Checklist. An environmental audit or report as Agent may
require.


(B)    Conditions to Each Supplement. Lead Lender’s obligation to extend credit
under each Supplement, including the initial Supplement, is subject to the
conditions precedent that Agent receive, in form and content satisfactory to
Agent, each of the following:


(1)    Supplement. A duly executed copy of the Supplement and all instruments
and documents contemplated thereby.


(2)    Evidence of Authority. Such certified board resolutions, certificates of
incumbency, and other evidence that Agent may require that the Supplement, all
instruments and documents executed in connection therewith, and, in the case of
initial Supplement hereto, this agreement and all instruments and documents
executed in connection herewith, have been duly authorized and executed.


(3)    Fees and Other Charges. All fees and other charges provided for herein or
in the Supplement.


(4)    Evidence of Perfection, Etc. Such evidence as Agent may require that
Agent, on behalf of Lead Lender and CoBank, has a duly perfected first priority
lien on all security for the Company’s obligations, and that the Company is in
compliance with Section 9(D) hereof.






--------------------------------------------------------------------------------

Master Loan Agreement RI1304                                    -5-
HERON LAKE BIOENERGY, LLC
Heron Lake, Minnesota





(C)    Conditions to Each Loan. Lead Lender’s obligation under each Supplement
to make any loan to the Company thereunder is subject to the condition that no
“Event of Default” (as defined in Section 12 hereof) or event which with the
giving of notice and/or the passage of time would become an Event of Default
hereunder (a “Potential Default”), shall have occurred and be continuing.


SECTION 8.    Representations and Warranties.


(A)    This Agreement. The Company represents and warrants to Lead Lender and
Agent that as of the date of this agreement:


(1)    Compliance. The Company and, to the extent contemplated hereunder, each
“Subsidiary” (as defined below), is in compliance with all of the terms of this
agreement, and no Event of Default or Potential Default exists hereunder.


(2)    Subsidiaries. The Company has the following “Subsidiary(ies)” (as defined
below): Lakefield Farmers Elevator, LLC and HLBE Pipeline Company, LLC. For
purposes hereof, a “Subsidiary” shall mean a corporation of which shares of
stock having ordinary voting power to elect a majority of the board of directors
or other managers of such corporation are owned, directly or indirectly, by the
Company.


(B)    Each Supplement. The execution by the Company of each Supplement hereto
shall constitute a representation and warranty to Lead Lender and Agent that:


(1)    Applications. Each representation and warranty and all information set
forth in any application or other documents submitted in connection with, or to
induce Lead Lender to enter into, such Supplement, is correct in all material
respects as of the date of the Supplement.


(2)    Conflicting Agreements, Etc. This agreement, the Supplements, all
security and other instruments and documents relating hereto and thereto, and
any Interest Rate Agreements (as defined below) (collectively, at any time, the
“Loan Documents”), do not conflict with, or require the consent of any party to,
any other agreement to which the Company is a party or by which it or its
property may be bound or affected, and do not conflict with any provision of the
Company’s bylaws, articles of incorporation, or other organizational documents.
As used in this agreement, “Interest Rate Agreement” means any interest rate
swap, hedge, cap, collar or similar agreement, including any master agreement
published by the International Swap and Derivatives Association, Inc., between
the Company and CoBank, designed to protect the Company from fluctuations in
interest rates.


(3)    Compliance. The Company and, to the extent contemplated hereunder, each
Subsidiary, is in compliance with all of the terms of the Loan Documents
(including, without limitation, Section 9(A) of this agreement on eligibility to
borrow from Lead Lender).


(4)    Binding Agreement. The Loan Documents create legal, valid, and binding
obligations of the Company which are enforceable in accordance with their terms,
except to the extent that




--------------------------------------------------------------------------------

Master Loan Agreement RI1304                                    -6-
HERON LAKE BIOENERGY, LLC
Heron Lake, Minnesota





enforcement may be limited by applicable bankruptcy, insolvency, or similar laws
affecting creditors’ rights generally.


SECTION 9.    Affirmative Covenants. Unless otherwise agreed to in writing by
Agent, while this agreement is in effect, the Company agrees to and with respect
to Subsections 9(B) through 9(G), and Subsection 9(H)(6) hereof, agrees to cause
each Subsidiary to:


(A)    Eligibility. Maintain its status as an entity eligible to borrow from
Lead Lender.


(B)    Corporate Existence, Licenses, Etc. (1) Preserve and keep in full force
and effect its existence and good standing in the jurisdiction of its
incorporation or formation; (2) qualify and remain qualified to transact
business in all jurisdictions where such qualification is required; and (3)
obtain and maintain all licenses, certificates, permits, authorizations,
approvals, and the like which are material to the conduct of its business or
required by law, rule, regulation, ordinance, code, order, and the like
(collectively, “Laws”).


(C)    Compliance with Laws. Comply in all material respects with all applicable
Laws, including, without limitation, all Laws relating to environmental
protection and any patron or member investment program that it may have. In
addition, the Company agrees to cause all persons occupying or present on any of
its properties, and to cause each Subsidiary to cause all persons occupying or
present on any of its properties, to comply in all material respects with all
environmental protection Laws.


(D)    Insurance. Maintain insurance with insurance companies or associations
acceptable to Agent in such amounts and covering such risks as are usually
carried by companies engaged in the same or similar business and similarly
situated, and make such increases in the type or amount of coverage as Agent may
request. All such policies insuring any collateral for the Company’s obligations
to Lead Lender shall have mortgagee or lender loss payable clauses or
endorsements in form and content acceptable to Agent. At Agent’s request, all
policies (or such other proof of compliance with this Subsection as may be
satisfactory to Agent) shall be delivered to Agent.


(E)    Property Maintenance. Maintain all of its property that is necessary to
or useful in the proper conduct of its business in good working condition,
ordinary wear and tear excepted.


(F)    Books and Records. Keep adequate records and books of account in which
complete entries will be made in accordance with generally accepted accounting
principles (“GAAP”) consistently applied.


(G)    Inspection. Permit Agent or its agents, upon reasonable notice and during
normal business hours or at such other times as the parties may agree, to
examine its properties, books, and records, and to discuss its affairs,
finances, and accounts, with its respective officers, directors, employees, and
independent certified public accountants.


(H)    Reports and Notices. Furnish to Agent:




--------------------------------------------------------------------------------

Master Loan Agreement RI1304                                    -7-
HERON LAKE BIOENERGY, LLC
Heron Lake, Minnesota





(1)    Annual Financial Statements. As soon as available, but in no event more
than 90 days after the end of each fiscal year of the Company occurring during
the term hereof, annual consolidated and consolidating financial statements of
the Company and its consolidated Subsidiaries, prepared in accordance with GAAP
consistently applied. Such financial statements shall: (a) be audited by
independent certified public accountants selected by the Company and acceptable
to Agent; (b) be accompanied by a report of such accountants containing an
opinion thereon acceptable to Agent; (c) be prepared in reasonable detail and in
comparative form; (d) include a balance sheet, a statement of income, a
statement of retained earnings, a statement of cash flows, and all notes and
schedules relating thereto; and (e) include unconsolidated schedules of the
Company and its consolidated Subsidiaries.


(2)    Interim Financial Statements. As soon as available, but in no event more
than 30 days after the end of each month, an unconsolidated balance sheet of the
Company as of the end of such month, an unconsolidated statement of income for
the Company, for such period and for the period year to date, and such other
interim statements as Agent may specifically request, all prepared in reasonable
detail and in comparative form in accordance with GAAP consistently applied and,
if required by written notice from Agent, certified by an authorized officer or
employee of the Company acceptable to Agent.


(3)    Notice of Default. Promptly after becoming aware thereof, notice of the
occurrence of an Event of Default or a Potential Default.


(4)    Notice of Non-Environmental Litigation. Promptly after the commencement
thereof, notice of the commencement of all actions, suits, or proceedings before
any court, arbitrator, or governmental department, commission, board, bureau,
agency, or instrumentality affecting the Company or any Subsidiary which, if
determined adversely to the Company or any such Subsidiary, could have a
material adverse effect on the financial condition, properties, profits, or
operations of the Company or any such Subsidiary.


(5)    Notice of Environmental Litigation, Etc. Promptly after receipt thereof,
notice of the receipt of all pleadings, orders, complaints, indictments, or any
other communication alleging a condition that may require the Company or any
Subsidiary to undertake or to contribute to a cleanup or other response under
environmental Laws, or which seek penalties, damages, injunctive relief, or
criminal sanctions related to alleged violations of such Laws, or which claim
personal injury or property damage to any person as a result of environmental
factors or conditions.


(6)    Operating Agreement and Articles. Notification of any change in the
Company’s operating agreements or articles of organization, or Risk Management
Policy, or membership and marketing agreements (or like documents), and promptly
after any change, copies of all such changes, certified by the Company’s
Secretary.


(7)    Compliance Certificates. Together with each set of financial statements
furnished to Agent pursuant to Subsection (1) hereof and, if applicable,
Subsection (2) hereof, a certificate of an officer or employee of the Company
acceptable to Agent, in the form attached as Exhibit “A” hereto:




--------------------------------------------------------------------------------

Master Loan Agreement RI1304                                    -8-
HERON LAKE BIOENERGY, LLC
Heron Lake, Minnesota





(a) certifying that no Event of Default or Potential Default occurred during the
period covered by such statement(s) or, if an Event of Default or Potential
Default occurred, a description thereof and of all actions taken or to be taken
to remedy same; and (b) setting forth calculations showing compliance with the
financial covenants set forth in Section 10 hereof.


(8)    Other Information. Such other information regarding the condition or
operations, financial or otherwise, of the Company or any Subsidiary as Agent
may from time to time reasonably request, including but not limited to copies of
all pleadings, notices, and communications referred to in Subsections 9(H)(4)
and (5) above.


(I)    Company Post-Closing Mortgage and Title Policy.


(1)    On or before December 1, 2014, provide Agent with:


(a)    the recorded Mortgage granting to Agent, on behalf of Lead Lender and
CoBank, a first lien (subject only to exceptions approved in writing by Agent)
on the Company Property; and


(b)    the Title Policy, which is subject only to exceptions approved in writing
by Agent, together with such endorsements as may be reasonably requested by
Agent. The Company agrees to fully cooperate with Agent and to provide any
information and/or documentation required by Agent and/or the Title Company to
allow the Title Company to issue the Title Policy in form and substance
satisfactory to Agent.


(2)    The Company agrees to pay 100% of the cost of Title Policy and recording
the Mortgage, including any mortgage registration tax, and also agrees that if,
for any reason, the Title Policy is not issued to Agent, on behalf of Lead
Lender and CoBank, by December 1, 2014, or such later date as may be agreeable
to Agent, then an “Event of Default” shall be deemed to have occurred under this
agreement.


(J)    Assignment of Contracts. As requested, provide Agent with an assignment
of contracts pertinent to the on-going operation of the Company's facilities
within 30 days of such request from Agent.


SECTION 10.    Negative Covenants. Unless otherwise agreed to in writing by
Agent, while this agreement is in effect the Company will not:


(A)    Borrowings. Create, incur, assume, or allow to exist, directly or
indirectly, any indebtedness or liability for borrowed money (including trade or
bankers’ acceptances), letters of credit, or the deferred purchase price of
property or services (including capitalized leases), except for: (1) debt to
Lead Lender and/or Agent; (2) accounts payable to trade creditors incurred in
the ordinary course of business; (3) current operating liabilities (other than
for borrowed money) incurred in the ordinary course of business; and (4) debt of
the Company to other lenders or finance companies in an aggregate amount not to
exceed $3,300,000.00.




--------------------------------------------------------------------------------

Master Loan Agreement RI1304                                    -9-
HERON LAKE BIOENERGY, LLC
Heron Lake, Minnesota





(B)    Liens. Create, incur, assume, or allow to exist any mortgage, deed of
trust, pledge, lien (including the lien of an attachment, judgment, or
execution), security interest, or other encumbrance of any kind upon any of its
property, real or personal (collectively, “Liens”). The forgoing restrictions
shall not apply to: (1) Liens in favor of Lead Lender and/or Agent; (2) Liens
for taxes, assessments, or governmental charges that are not past due; (3) Liens
and deposits under workers’ compensation, unemployment insurance, and social
security Laws; (4) Liens and deposits to secure the performance of bids,
tenders, contracts (other than contracts for the payment of money), and like
obligations arising in the ordinary course of business as conducted on the date
hereof; (5) Liens imposed by Law in favor of mechanics, materialmen,
warehousemen, and like persons that secure obligations that are not past due;
(6) easements, rights-of-way, restrictions, and other similar encumbrances
which, in the aggregate, do not materially interfere with the occupation, use,
and enjoyment of the property or assets encumbered thereby in the normal course
of its business or materially impair the value of the property subject thereto;
and (7) Liens in favor of other lenders or finance companies to secure
indebtedness permitted hereunder.


(C)    Mergers, Acquisitions, Etc. Merge or consolidate with any other entity or
acquire all or a material part of the assets of any person or entity, or form or
create any new Subsidiary or affiliate, or commence operations under any other
name, organization, or entity, including any joint venture.


(D)    Transfer of Assets. Sell, transfer, lease, or otherwise dispose of any of
its assets, except in the ordinary course of business.


(E)    Loans and Investments. Make any loan or advance to any person or entity
(including the Company’s consolidated Subsidiaries), or purchase any capital
stock, obligations or other securities of, make any capital contribution to, or
otherwise invest in any person or entity, or form or create any partnerships or
joint ventures except: (1) trade credit extended in the ordinary course of
business; and (2) loans or advances by the Company to Agrinatural Gas, LLC in an
aggregate principal amount not to exceed $3,050,000.00 at any one time
outstanding.


(F)    Contingent Liabilities. Assume, guarantee, become liable as a surety,
endorse, contingently agree to purchase, or otherwise be or become liable,
directly or indirectly (including, but not limited to, by means of a maintenance
agreement, an asset or stock purchase agreement, or any other agreement designed
to ensure any creditor against loss), for or on account of the obligation of any
person or entity, except by the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of the
Company’s business.


(G)    Change in Business. Engage in any business activities or operations
substantially different from or unrelated to the Company’s present business
activities or operations.


(H)    Dividends, Etc. Declare or pay any dividends, or make any distribution of
assets to the members/owners, or purchase, redeem, retire or otherwise acquire
for value any equity, or allocate or otherwise set apart any sum for any of the
foregoing, except that for each fiscal year of the Company, one or more
distributions may be made to the Company's members/owners of up to an aggregate
of 65% of the net profit (according to GAAP) for such fiscal year after Agent's
receipt of of the audited




--------------------------------------------------------------------------------

Master Loan Agreement RI1304                                    -10-
HERON LAKE BIOENERGY, LLC
Heron Lake, Minnesota





financial statements for the pertinent fiscal year, provided that the Company
has been and will remain in compliance with all of the covenants, terms and
conditions of this Master Loan Agreement.


(I)Leases. Create, incur, assume, or permit to exist any obligation as lessee
under operating leases or leases which should be capitalized in accordance with
GAAP for the rental or hire of any real or personal property, except for: (1)
railcar leases not to exceed an initial or extended term of sixty (60) months;
(2) railcar leases with an initial or extended term in excess of sixty (60)
months, but for 175 cars or less; and (3) operating leases, excluding railcar
leases, which do not in the aggregate require the Company to make scheduled
payments to the lessors in any fiscal year of the Company in excess of
$100,000.00.


SECTION 11.    Financial Covenants. Unless otherwise agreed to in writing, while
this agreement is in effect:


(A)    Working Capital. The Company will have at the end of each period for
which financial statements are required to be furnished pursuant to Section 9(H)
hereof an excess of unconsolidated current assets over unconsolidated current
liabilities (both as determined in accordance with GAAP consistently applied) of
not less than $8,000,000.00, except that in determining unconsolidated current
assets, any amount available under the Revolving Term Loan Supplement (less the
amount that would be considered a current liability under GAAP if fully
advanced) hereto may be included.


(B)    Net Worth. The Company will have at the end of each period for which
financial statements are required to be furnished pursuant to Section 9(H)
hereof an excess of unconsolidated total assets over unconsolidated total
liabilities (both as determined in accordance with GAAP consistently applied) of
not less than $32,000,000.00, plus any amount of the subordinated convertible
debt converted to capital units per the notice of redemption dated May 2, 2014.


(C)    Debt Service Coverage Ratio. The Company will have at the end of each
fiscal year of the Company a “Debt Service Coverage Ratio” (as defined below) of
not less than 1.15 to 1.00. For purposes hereof, the term “Debt Service Coverage
Ratio” shall mean the following (all as calculated on an unconsolidated basis
for the most current year end in accordance with GAAP consistently applied): (1)
net income (after taxes), plus depreciation and amortization, minus non-cash
dividends/income received, minus extraordinary gains (+ losses), minus gain (+
loss) on asset sale; divided by $4,000,000.00.


SECTION 12.    Events of Default. Each of the following shall constitute an
“Event of Default” under this agreement:


(A)    Payment Default. The Company should fail to make any payment required
under this agreement or any other Loan Document when due, or should fail to
purchase any equity in CoBank and/or Lead Lender or Lead Lender’s parent
Association as and when required by the Capital Plan and/or Bylaws of CoBank
and/or Lead Lender or its parent Association.






--------------------------------------------------------------------------------

Master Loan Agreement RI1304                                    -11-
HERON LAKE BIOENERGY, LLC
Heron Lake, Minnesota





(B)    Representations and Warranties. Any representation or warranty made or
deemed made by the Company herein or in any Supplement, application, agreement,
certificate, or other document related to or furnished in connection with this
agreement or any Supplement, shall prove to have been false or misleading in any
material respect on or as of the date made or deemed made.


(C)    Certain Affirmative Covenants. The Company or, to the extent required
hereunder, any Subsidiary should fail to perform or comply with Sections 9(A)
through 9(H)(2), 9(H)(6) , 9(H)(7), 9(I) or any reporting covenant set forth in
any Supplement hereto, and such failure continues for 15 days after written
notice thereof shall have been delivered by Agent to the Company.


(D)    Other Covenants and Agreements. The Company or, to the extent required
hereunder, any Subsidiary should fail to perform or comply with any other
covenant or agreement contained herein or in any other Loan Document or shall
use the proceeds of any loan for an unauthorized purpose.


(E)    Cross-Default. The Company should, after any applicable grace period,
breach or be in default under the terms of any other agreement between the
Company and Lead Lender or Agent, or between the Company and any affiliate of
Lead Lender or Agent, including without limitation Farm Credit Leasing Services
Corporation.


(F)    Other Indebtedness. The Company or any Subsidiary should fail to pay when
due any indebtedness to any other person or entity for borrowed money or any
long-term obligation for the deferred purchase price of property (including any
capitalized lease), or any other event occurs which, under any agreement or
instrument relating to such indebtedness or obligation, has the effect of
accelerating or permitting the acceleration of such indebtedness or obligation,
whether or not such indebtedness or obligation is actually accelerated or the
right to accelerate is conditioned on the giving of notice, the passage of time,
or otherwise.


(G)    Judgments. A judgment, decree, or order for the payment of money shall be
rendered against the Company or any Subsidiary and either: (1) enforcement
proceedings shall have been commenced; (2) a Lien prohibited under Section 10(B)
hereof shall have been obtained; or (3) such judgment, decree, or order shall
continue unsatisfied and in effect for a period of 20 consecutive days without
being vacated, discharged, satisfied, or stayed pending appeal.


(H)    Insolvency, Etc. The Company or any Subsidiary shall: (1) become
insolvent or shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they come due; or (2) suspend its
business operations or a material part thereof or make an assignment for the
benefit of creditors; or (3) apply for, consent to, or acquiesce in the
appointment of a trustee, receiver, or other custodian for it or any of its
property or, in the absence of such application, consent, or acquiescence, a
trustee, receiver, or other custodian is so appointed; or (4) commence or have
commenced against it any proceeding under any bankruptcy, reorganization,
arrangement, readjustment of debt, dissolution, or liquidation Law of any
jurisdiction.






--------------------------------------------------------------------------------

Master Loan Agreement RI1304                                    -12-
HERON LAKE BIOENERGY, LLC
Heron Lake, Minnesota





(I)    Material Adverse Change. Any material adverse change occurs, as
reasonably determined by Agent, in the Company’s financial condition, results of
operation, or ability to perform its obligations hereunder or under any
instrument or document contemplated hereby.


(J)    Revocation of Guaranty. Any guaranty, suretyship, subordination
agreement, maintenance agreement, or other agreement furnished in connection
with the Company’s obligations hereunder and under any Supplement shall, at any
time, cease to be in full force and effect, or shall be revoked or declared null
and void, or the validity or enforceability thereof shall be contested by the
guarantor, surety or other maker thereof (the “Guarantor”), or the Guarantor
shall deny any further liability or obligation thereunder, or shall fail to
perform its obligations thereunder, or any representation or warranty set forth
therein shall be breached, or the Guarantor shall breach or be in default under
the terms of any other agreement with Lead Lender and/or Agent (including any
loan agreement or security agreement), or a default set forth in Subsections (F)
through (H) hereof shall occur with respect to the Guarantor.


SECTION 13.    Remedies. Upon the occurrence and during the continuance of an
Event of Default or any Potential Default, Lead Lender shall have no obligation
to continue to extend credit to the Company and may discontinue doing so at any
time without prior notice. For all purposes hereof, the term “Potential Default”
means the occurrence of any event which, with the passage of time or the giving
of notice or both would become an Event of Default. In addition, upon the
occurrence and during the continuance of any Event of Default, Lead Lender or
Agent may, upon notice to the Company, terminate any commitment and declare the
entire unpaid principal balance of the loans, all accrued interest thereon, and
all other amounts payable under this agreement, all Supplements, and the other
Loan Documents to be immediately due and payable. Upon such a declaration, the
unpaid principal balance of the loans and all such other amounts shall become
immediately due and payable, without protest, presentment, demand, or further
notice of any kind, all of which are hereby expressly waived by the Company. In
addition, upon such an acceleration:


(A)    Enforcement. Lead Lender or Agent may proceed to protect, exercise, and
enforce such rights and remedies as may be provided by this agreement, any other
Loan Document or under Law. Each and every one of such rights and remedies shall
be cumulative and may be exercised from time to time, and no failure on the part
of Lead Lender or Agent to exercise, and no delay in exercising, any right or
remedy shall operate as a waiver thereof, and no single or partial exercise of
any right or remedy shall preclude any other or future exercise thereof, or the
exercise of any other right. Without limiting the foregoing, Agent may hold
and/or set off and apply against the Company’s obligations to Lead Lender the
proceeds of any equity in CoBank, ACB, Lead Lender or Lead Lender’s parent
Association, any cash collateral held by Lead Lender or Agent, or any balances
held by Lead Lender or Agent for the Company’s account (whether or not such
balances are then due).


(B)    Application of Funds. Agent may apply all payments received by it to the
Company’s obligations to Lead Lender in such order and manner as Agent may elect
in its sole discretion.


In addition to the rights and remedies set forth above: (1) upon the occurrence
and during the continuance of an Event of Default, then at Agent’s option in
each instance, the entire indebtedness outstanding




--------------------------------------------------------------------------------

Master Loan Agreement RI1304                                    -13-
HERON LAKE BIOENERGY, LLC
Heron Lake, Minnesota





hereunder and under all Supplements shall bear interest from the date of such
Event of Default until such Event of Default shall have been waived or cured in
a manner satisfactory to Agent at 4.00% per annum in excess of the rate(s) of
interest that would otherwise be in effect on that loan; and (2) after the
maturity of any loan (whether as a result of acceleration or otherwise), the
unpaid principal balance of such loan (including without limitation, principal,
interest, fees and expenses) shall automatically bear interest at 4.00% per
annum in excess of the rate(s) of interest that would otherwise be in effect on
that loan. All interest provided for herein shall be payable on demand and shall
be calculated on the basis of a year consisting of 360 days.


SECTION 14.    Broken Funding Surcharge. Notwithstanding any provision contained
in any Supplement giving the Company the right to repay any loan prior to the
date it would otherwise be due and payable, the Company agrees to provide three
Business Days’ prior written notice for any prepayment of a fixed rate balance
and that in the event it repays any fixed rate balance prior to its scheduled
due date or prior to the last day of the fixed rate period applicable thereto
(whether such payment is made voluntarily, as a result of an acceleration, or
otherwise), the Company will pay to Agent a surcharge in an amount equal to the
greater of: (A) an amount which would result in Lead Lender being made whole (on
a present value basis) for the actual or imputed funding losses incurred by Lead
Lender as a result thereof; or (B) $300.00. Notwithstanding the foregoing, in
the event any fixed rate balance is repaid as a result of the Company
refinancing the loan with another lender or by other means, then in lieu of the
foregoing, the Company shall pay Agent a surcharge in an amount sufficient (on a
present value basis) to enable Lead Lender to maintain the yield it would have
earned during the fixed rate period on the amount repaid. Such surcharges will
be calculated in accordance with methodology established by Lead Lender and
Agent (copies of which will be made available to the Company upon request).


SECTION 15.    Complete Agreement, Amendments. This agreement, all Supplements,
and all other instruments and documents contemplated hereby and thereby, are
intended by the parties to be a complete and final expression of their
agreement. No amendment, modification, or waiver of any provision hereof or
thereof, and no consent to any departure by the Company herefrom or therefrom,
shall be effective unless approved by Agent and contained in a writing signed by
or on behalf of Agent, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given. In the
event this agreement is amended or restated, each such amendment or restatement
shall be applicable to all Supplements hereto.


SECTION 16.    Other Types of Credit. From time to time, Agent, on behalf of
Lead Lender for the account of the Company, may issue letters of credit or
extend other types of credit to back obligations owing by Company to third
parties. In the event the parties desire to do so under the terms of this
agreement, such extensions of credit may be set forth in any Supplement hereto
and this agreement shall be applicable thereto.


SECTION 17.    Applicable Law. Without giving effect to the principles of
conflict of laws and except to the extent governed by federal law, the Laws of
the State of Colorado, without reference to choice of law doctrine, shall govern
this agreement, each Supplement and any other Loan Documents for which Colorado
is specified as the applicable law, and all disputes and matters between the
parties




--------------------------------------------------------------------------------

Master Loan Agreement RI1304                                    -14-
HERON LAKE BIOENERGY, LLC
Heron Lake, Minnesota





to this agreement, including all disputes and matters whatsoever arising under,
in connection with or incident to the lending and/or leasing or other business
relationship between the parties, and the rights and obligations of the parties
to this agreement or any other Loan Documents by and between the parties for
which Colorado is specified as the applicable law.


SECTION 18.    Notices. All notices hereunder shall be in writing and shall be
deemed to be duly given upon delivery if personally delivered or sent by
telegram or facsimile transmission, or three days after mailing if sent by
express, certified or registered mail, to the parties at the following addresses
(or such other address for a party as shall be specified by like notice):


If to Lead Lender, as follows:


AgStar Financial Services, FLCA
14800 Galaxie Avenue, Suite 205
Apple Valley, Minnesota 55124
Attention: Mr. Jason Johnson


Telephone: (952) 997-4060
Facsimile: (952) 997-4077


If to Agent, as follows:


For general correspondence purposes:
CoBank, ACB
P.O. Box 5110
Denver, Colorado 80217-5110


For direct delivery purposes, when desired:
5500 South Quebec Street
Greenwood Village, Colorado 80111-1914


Attention: Credit Information Services
Fax No.: (303) 224-6101
If to the Company, as follows:


Heron Lake BioEnergy, LLC
91246 390th Avenue
Heron Lake, Minnesota 56137-0077


Attention: Chief Financial Officer
Fax No.: (507) 793-0078



SECTION 19.    Taxes and Expenses. To the extent allowed by law, the Company
agrees to pay all reasonable out-of-pocket costs and expenses (including the
fees and expenses of counsel retained or employed by Lead Lender and/or Agent,
and including any expenses of in-house counsel of Lead Lender and/or Agent)
incurred by Lead Lender and/or Agent and any participants of Lead Lender in
connection with the origination, administration, collection, and enforcement of
this agreement and the other Loan Documents, including, without limitation, all
costs and expenses incurred in perfecting, maintaining, determining the priority
of, and releasing any security for the Company’s obligations to Lead Lender, and
any stamp, intangible, transfer, or like tax payable in connection with this
agreement or any other Loan Document.


SECTION 20.    Effectiveness and Severability. This agreement shall continue in
effect until: (A) all indebtedness and obligations of the Company under this
agreement, all Supplements, and all other Loan Documents shall have been paid or
satisfied; (B) Lead Lender has no commitment to extend




--------------------------------------------------------------------------------

Master Loan Agreement RI1304                                    -15-
HERON LAKE BIOENERGY, LLC
Heron Lake, Minnesota





credit to or for the account of the Company under any Supplement; and (C) either
party sends written notice to the other terminating this agreement. Any
provision of this agreement or any other Loan Document which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or thereof.


SECTION 21.    Successors and Assigns. This agreement, each Supplement, and the
other Loan Documents shall be binding upon and inure to the benefit of the
Company and Lead Lender and their respective successors and assigns, except that
the Company may not assign or transfer its rights or obligations under this
agreement, any Supplement or any other Loan Document without the prior written
consent of Agent.


SECTION 22.    Participations, Etc. From time to time, Lead Lender may sell to
one or more banks, financial institutions, or other lenders a participation in
one or more of the loans or other extensions of credit made pursuant to this
agreement. However, no such participation shall relieve Lead Lender of any
commitment made to the Company hereunder. In connection with the foregoing, Lead
Lender may disclose information concerning the Company and its Subsidiaries, if
any, to any participant or prospective participant, provided that such
participant or prospective participant agrees to keep such information
confidential. Patronage distributions in the event of a sale of a participation
interest shall be governed by the Bylaws and Capital Plan of CoBank and/or Lead
Lender or Lead Lender’s parent Association (as each may be amended from time to
time). A sale of a participation interest may include certain voting rights of
the participants regarding the loans hereunder (including without limitation the
administration, servicing, and enforcement thereof). Lead Lender agrees to give
written notification to the Company of any sale of a participation interest,
which notification may be given by Agent.


SECTION 23.    Counterpart Signatures. This agreement, each Supplement and any
other Loan Document may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original and shall be binding upon all parties and
their respective permitted successors and assigns, and all of which taken
together shall constitute one and the same agreement.


IN WITNESS WHEREOF, the parties have caused this agreement to be executed by
their duly authorized officers as of the date shown above.
AGSTAR FINANCIAL SERVICES, FLCA
HERON LAKE BIOENERGY, LLC
/a/ Robert Atwood
/s/ Steve A. Christensen
By:
Bob Atwood
By:
Steve A. Christensen
 
 
Title:
Mgr. Agency Desk and Team Leader
Title:
CEO





--------------------------------------------------------------------------------



EXHIBIT A


Heron Lake BioEnergy, LLC
Compliance Certificate


As of Month Ended                         


This Certificate is delivered pursuant to the Master Loan Agreement dated
______________ (hereinafter referred to as the "Agreement") between Heron Lake
BioEnergy, LLC (hereinafter referred to as "Company"), AgStar Financial Services
and CoBank, ACB. Pursuant to Section 11 of the Agreement, all calculations
hereunder shall be calculated on an unconsolidated basis. Terms used herein and
defined in the Master Loan Agreement shall have their defined meanings when used
herein.
Working Capital
Required not less than $8,000,000 at all time.
     GAAP Current Assets
 
$0
 
 
(-) GAAP Current Liabilities
 
$0
 
 
 
 
GAAP Working Capital
 
$0
 
 
 
 
 
plus: Unadvanced Portion of Revolving Term Facility (less the amount that would
be considered a current liability under GAAP if fully advanced)
 
 
$0
 
 
 
 
 
 
 
Adjusted Working Capital
 
$0
Compliance (Yes/No)
 
 
 
 

Net Worth
Required at all times not less than $32,000,000 plus any amount of the
subordinated convertible debt converted to
capital units per the notice of redemption dated May 2, 2014
 
 
 
 
 
     Total Assets
 
 
$0
 
(-) Total Liabilities
 
 
$0
 
 
 
 
 
 
 
 
 
Net Worth
$0
 
 
 
 
 
Compliance (Yes/No)
 
 
 
 

Debt Service Coverage Ratio (Fiscal Year End)
Required to be not less than 1.15:1.00
 
 
 
 
 
 
 
 
Net Income
 
$0
 
 
    plus: Depreciation & Amortization
$0
 
 
    less: Non-Cash Dividends/Income received
$0
 
 
    less: Extraordinary Gain (plus losses)
$0
 
 
    less: Gain (plus losses) on Asset Sale
$0
 
 
Available Cash
 
 
$0
 
 
 
 
 
 
    divided by $4,000,000
 
 
$4,000,000
 
 
 
DSC Ratio
0.00
Compliance (Yes/No)
 
 
 

PRINCIPAL FINANCIAL OFFICER'S CERTIFICATION


The undersigned hereby certifies he is a principal financial officer of the
Company, that the foregoing is a correct statement of financial condition and
compliance as of the month end stated above, and that, during such month, there
existed at no time any condition or event which constituted an event or which,
after notice or lapse of time or both, would constitute an event of default in
the performance of any covenants contained in the Master Loan Agreement.


By:                          Title:                      Date:             


